DETAILED ACTION
Response to Amendment
Applicant’s submission filed on 1/13/2022 has been entered.  Claims 1-20 remain pending in this application.  Applicant's amendments to the Claims have overcome each and every objection and rejection under 35 U.S.C. § 112 previously set forth in the Non-Final Office Action mailed 10/15/2021.

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/13/2022, with respect to the rejections under § 112, in light of the amended Claims, have been fully considered and are persuasive.  The rejection of 10/15/2021 has been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,958,570 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
MATTHEW R FRONTZ on 1/25/2022.

The application has been amended as follows: 

6. (Currently Amended) The method of claim 1, wherein the information is at least one of Layer 2 information or Layer 3 information.[[.]]

9. (Currently Amended) The method of claim 7, wherein the second EVPN MAC/IP Advertisement Route is advertised with two route targets, one for the MAC-VRF.

10. (Currently Amended) A network device comprising: 
at least one processor; and 
at least one memory storing instructions, which when executed by the at least one processor, causes the at least one processor to: 
receive an Ethernet Virtual Private Network (EVPN) Media Access Control/Internet Protocol (MAC/IP) Advertisement Route; 
examine the EVPN MAC/IP Advertisement Route; 
determine that Internet Protocol Virtual Route Forwarding (IP-VRF) attributes are carried in the EVPN MAC/IP Advertisement Route; and 
in response to determining the IP-VRF attributes are carried in the EVPN MAC/IP Advertisement Route, add, based on information in the EVPN MAC/IP Advertisement Route, an IP route to an IP-VRF table, and 
-VRF table identified by a Border Gateway Protocol (BGP) target of the MAC address.

19. (Currently Amended) At least one non-transitory computer-readable medium storing instructions, which when executed by at least one processor, causes the at least one processor to: 
receive an Ethernet Virtual Private Network (EVPN) Media Access Control/Internet Protocol (MAC/IP) Advertisement Route; 
examine the EVPN MAC/IP Advertisement Route; 
determine that Internet Protocol Virtual Route Forwarding (IP-VRF) attributes are carried in the EVPN MAC/IP Advertisement Route; and 
in response to determining the IP-VRF attributes are carried in the EVPN MAC/IP Advertisement Route, add, based on information in the EVPN MAC/IP Advertisement Route, an IP route to an IP-VRF table, and 
add a MAC entry to a MAC-VRF table identified by a Border Gateway Protocol (BGP) target of the MAC address.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “receiving an Ethernet Virtual Private Network (EVPN) Media 
The claims comprise patent-eligible subject matter; while the claims comprise many “mental process” steps (examining, determining, etc.), it is impractical for a human to perform said steps in their head or with simple tools like pen and paper because the received messages are in a digital message format, and the claims recite the “practical application” of adding entries to IP-VRF and MAC-VRF tables that results in the redirection of network traffic passing through the network device.
When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  The dependent claims are allowed as they depend upon an allowable independent claim.  Examiner conducted a further search of the prior art and found relevant references (see PTO-892); Busari teaches using BGP attributes to determine the sub-VRF to route a data packet, and Qian teaches routing using VRF tables and automatically analyzing VRF MPLS alerts to correct for VPN failures, but none of the references teach using IP-VRF attributes within EVPN MAC/IP Advertisement Routes as claimed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441